DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/2022 have been fully considered but they are not persuasive. 	Applicant argues that Ragot in view of Nagel does not disclose “1. A combiner for providing a difference signal by calculating a difference of the two channels signals. 2. All the features of the phase adapter in claim 1, third, fourth, fifth, and sixth paragraphs. 3. The feature that the separated signals represent a time scale modified version of the multi-channel audio signal as outlined in the last paragraph of claim 1.”
Regarding applicant’s arguments, the examiner respectfully disagrees. Firstly, the examiner contends that the claim only states that the difference signal is provided by “calculating a difference of the two channel signals of the plurality of channel signals.” There is no indication in the claim about what is being differentiated in the signals. Thus, Ragot’s teaching of calculating phase difference between left and right signals of a stereo signal, teaches on the claimed subject matter. Furthermore, regarding the features of the third, fourth, fifth, and sixth paragraphs, the examiner contends that Ragot in view of Nagel is not required to teach all of the features in these paragraphs because the features in the fourth, fifth and sixth paragraphs are claimed in the alternative. Thus, only one of those features is required to be taught by the prior art. The prior art of Negel does teach the feature in the fourth paragraph of applying a phase vocoder, as taught in p. 0137 of Nagel. Finally, regarding the recited time-scale modified version, Nagel does teach in p. 0137 that the time-frequency-domain coefficients may then be used to construct a time-domain signal, the temporal duration of which is extended when compared to the original input audio signal (time scale modification), while maintaining the pitch. Thus, Nagel teaches this feature of time scale modification. By combining the features of Ragot and Nagel, one of ordinary skill in the art would have been able to take the time scale modification of Nagel and apply it to the signal separation feature of Ragot in order to arrive in the claimed subject matter.

Claim Objections
Claim 27 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ragot (US PG Pub 20130262130) in view of Nagel (US PG Pub 20120051549).

As per claims 1, 22 and 24, Ragot discloses an apparatus, method and non-transitory digital storage medium for processing a multichannel audio signal comprising a plurality of channel signals, comprising: 	a combiner configured for calculating the sum signal of two channel signals of the plurality of channel signals and configured for providing a difference signal by calculating a difference of two of the channel signals (Ragot; p. 0027 - the block 105 performs a downmix, by combining the stereo channels (left, right) so as to obtain a mono signal which is subsequently coded by a mono coder. The spatial parameters (ICLD, ICPD, ICC, etc.) are extracted from the stereo channels and transmitted in addition to the binary pulse train coming from the mono coder; p. 0015 -  The parameters ICPD (for "Inter-Channel Phase Difference" in English), also referred to as ‘phase differences’; also see p. 0124); and 	a separator configured for providing separated signals based on the at least one processed signal and the difference signal or a processed difference signal, wherein the separator is configured for reversing a combination of the channel signals of the plurality of channel signals, applied by the combiner, wherein the separated signals represent a time scale modified version of the multichannel audio signal (Ragot; p. 0026 - In the decoder 200, with reference to FIG. 2, the mono signal is decoded (block 201), and a de-correlator is used (block 202) to produce two versions [circumflex over (M)](n) and [circumflex over (M)]'(n) of the decoded mono signal; see also p. 0204 - 0212).	Ragot, however, fails to disclose a phase adaptor configured for performing a time scale modification of the multichannel audio signal, the time scale modification comprising modifying a phase of the sum signal of the two channel signals of the plurality of channel signals to obtain at least one processed signal, wherein the phase adaptor is configured for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase vocoder method to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase locking to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals to obtain the at least one processed signal, in which a horizontal phase coherence is maintained.	Nagel does teach a phase adaptor configured for performing a time scale modification of the multichannel audio signal, the time scale modification comprising modifying a phase of the sum signal of the two channel signals of the plurality of channel signals to obtain at least one processed signal, wherein the phase adaptor is configured for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase vocoder method to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase locking to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals to obtain the at least one processed signal, in which a horizontal phase coherence is maintained (Nagel; p. 0137 - A phase-vocoder processing may be applied within the time-frequency-domain representation of the transient-reduced audio signal 132, such that a signal of increased duration is obtained. For this purpose, interpolated time-frequency-domain coefficients may be obtained. The time-frequency-domain coefficients may then be used to construct a time-domain signal, the temporal duration of which is extended when compared to the original input audio signal (time scale modification), while maintaining the pitch. In other words, the number of signal periods is increased).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus, method and non-transitory digital storage medium of Ragot to include a phase adaptor configured for performing a time scale modification of the multichannel audio signal, the time scale modification comprising modifying a phase of the sum signal of the two channel signals of the plurality of channel signals to obtain at least one processed signal, wherein the phase adaptor is configured for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase vocoder method to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals by applying a phase locking to the sum signal to obtain the at least one processed signal, or for modifying the phase of the sum signal of the two channel signals of the plurality of channel signals to obtain the at least one processed signal, in which a horizontal phase coherence is maintained, as taught by Nagels, so that transients can be preserved in time and frequency stretching with the phase vocoder (Nagel; p. 0200).

	As per claim 2, Ragot disclose the apparatus of claim 1, upon which claim 2 depends.	Nagel does teach wherein the phase adaptor is configured for providing N processed signals by modifying phases of N signals based on combinations of N channel signals of the plurality of channel signals, wherein the separator is configured for providing N separated signals based on the processed signal, and wherein N is a number of the channel signals of the plurality of channel signals comprised by the multichannel audio signal (Nagel; p. 0137 - A phase-vocoder processing may be applied within the time-frequency-domain representation of the transient-reduced audio signal 132, such that a signal of increased duration is obtained. For this purpose, interpolated time-frequency-domain coefficients may be obtained. The time-frequency-domain coefficients may then be used to construct a time-domain signal, the temporal duration of which is extended when compared to the original input audio signal, while maintaining the pitch. In other words, the number of signal periods is increased).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ragot to include wherein the phase adaptor is configured for providing N processed signals by modifying phases of N signals based on combinations of N channel signals of the plurality of channel signals, wherein the separator is configured for providing N separated signals based on the processed signal, and wherein N is a number of the channel signals of the plurality of channel signals comprised by the multichannel audio signal, as taught by Nagels, so that transients can be preserved in time and frequency stretching with the phase vocoder (Nagel; p. 0200).
	As per claim 3, Ragot in view of Nagel discloses the apparatus of claim 2, wherein the N combinations of the channel signals are linear combinations of the channel signals (Ragot; p. 0038 - The mono signal M[k] is obtained by a linear combination of the L and R channels).
	As per claim 4, Ragot discloses the apparatus of claim 1, wherein the apparatus comprises a transformer, and wherein the transformer is configured for providing transformed signals by transforming signals from the time domain into the frequency domain (Ragot; p. 0010 - The time-domain channels L(n) and R(n), where n is the integer index of the samples, are processed by the blocks 101, 102, 103 and 104, respectively, which perform a fast Fourier analysis. The transformed signals L[j] and R[j], where j is the integer index of the frequency coefficients, are thus obtained).
	As per claim 6, Ragot in view of Nagel discloses the apparatus of claim 4, wherein the combiner is configured for providing combined signals based on the channel signals (Ragot; p. 0027 - the block 105 performs a downmix, by combining the stereo channels (left, right) so as to obtain a mono signal which is subsequently coded by a mono coder. The spatial parameters (ICLD, ICPD, ICC, etc.) are extracted from the stereo channels and transmitted in addition to the binary pulse train coming from the mono coder), and wherein the transformer is configured for providing transformed signals based on the combined signals by applying a transformation (Ragot; p. 0010 - The time-domain channels L(n) and R(n), where n is the integer index of the samples, are processed by the blocks 101, 102, 103 and 104, respectively, which perform a fast Fourier analysis. The transformed signals L[j] and R[j], where j is the integer index of the frequency coefficients, are thus obtained).
	As per claim 7, Ragot in view of Nagel discloses the apparatus of claim 4, wherein the combiner is configured for providing combined signals based on transformed signals provided by the transformer (Ragot; Fig. 3 shows both signals L and R being transformed by FFT to L[j] and R[j] and then those transformed signals being down mixed).
	As per claim 8, Ragot in view of Nagel discloses the apparatus of claim 7, wherein the combiner is configured for providing a sum signal by calculating a sum of two transformed signals (Ragot; p. 0037 - It is thus ensured that the overall energy of the downmix is the sum of the energies of the left and right channels).
	As per claim 9, Ragot in view of Nagel discloses the apparatus of claim 7, wherein the combiner is configured for providing a difference signal by calculating a difference between two transformed signals (Ragot; p. 0124 - determines the phase difference, by frequency line j, between the L and R channels defined in the frequency domain. This phase difference corresponds to the ICPD parameters such as described previously and defined by the following formula: ICPD[j]=(L[j]R[j]*) (13) where j=0, . . . , 80 and (.) represents the phase (complex argument)).
	As per claim 10, Ragot in view of Nagel discloses the apparatus of claim 7, wherein the combiner is configured for providing the combined signals by applying a mixing matrix comprising dimensions N times N to the N transformed signals based on the N channel signals belonging to the multichannel audio signal, and wherein N is a number of channel signals comprised by the multichannel audio signal (Ragot; p. 0029-0031 – Passive downmixing).
	As per claim 11, Ragot in view of Nagel discloses the apparatus of claim 4, wherein the transformer exhibits an analysis hop size Ra, wherein the apparatus further comprises an inverse transformer, wherein the inverse transformer exhibits a synthesis hop size Rs, and wherein the synthesis hop size Rs and the analysis hop size Ra are set to different values, so that the time scale modification is a signal stretching in time, when Ra < RS, or so that the time scale modification and is a signal shrinking in time, when Ra > RS (Ragot; p. 0114-0116 – inverse FFT).
	As per claim 12, Ragot in view of Nagel discloses the apparatus of claim 2, wherein the separator is configured for providing a separated signal based on a difference between two of the processed signals (Ragot; p. 0026 - In the decoder 200, with reference to FIG. 2, the mono signal is decoded (block 201), and a de-correlator is used (block 202) to produce two versions [circumflex over (M)](n) and [circumflex over (M)]'(n) of the decoded mono signal).
	As per claim 13, Ragot in view of Nagel discloses the apparatus of claim 2, wherein the separator is configured for providing a separated signal based on a sum of two of the processed signals (Ragot; p. 0026 - In the decoder 200, with reference to FIG. 2, the mono signal is decoded (block 201), and a de-correlator is used (block 202) to produce two versions [circumflex over (M)](n) and [circumflex over (M)]'(n) of the decoded mono signal).
	As per claim 14, Ragot in view of Nagel discloses the apparatus of claim 2, wherein the separator is configured for providing N separated signals by applying an inverse mixing matrix comprising dimensions N times N to a matrixed signal based on the N processed signals, and wherein N is a number of channel signals comprised by the multichannel audio signal (Ragot; p. 0029-0031 – Passive downmixing).
	As per claims 15 and 23, Ragot in view of Nagel discloses the apparatus and method of claims 1 and 22, wherein the apparatus comprises a corrector, and wherein the corrector is configured to modify the separated signals by replacing amplitudes of the separated signals with amplitudes based on amplitudes of the channel signals (Ragot; p. 0155 - this variant `distorts` the L and R channels by taking decoded amplitude values c.sub.1[j] for L and c.sub.2[j] for R--this amplitude `distortion` has the effect of slightly degrading the mono signal for the lines in question but, in return, it enables the downmixing to be adapted to the coding/decoding of the stereo parameters described hereinbelow and, at the same time, allows the quality of the spatialization in the decoder to be improved).
	As per claim 16, Ragot in view of Nagel discloses the apparatus of claim 16, wherein the corrector is configured to replace the amplitudes of the separated signals with amplitudes of transformed signals provided by a transformer (Ragot; p. 0155 - this variant `distorts` the L and R channels by taking decoded amplitude values c.sub.1[j] for L and c.sub.2[j] for R--this amplitude `distortion` has the effect of slightly degrading the mono signal for the lines in question but, in return, it enables the downmixing to be adapted to the coding/decoding of the stereo parameters described hereinbelow and, at the same time, allows the quality of the spatialization in the decoder to be improved).
	As per claim 17, Ragot in view of Nagel discloses the apparatus of claim 1, wherein the apparatus comprises an inverse transformer, and wherein the inverse transformer is configured for providing modified channel signals based on the separated signals by applying an inverse transformation (Ragot; p. 0114-0116 – inverse FFT).
	As per claim 18, Ragot in view of Nagel discloses the apparatus of claim 15, wherein the apparatus comprises an inverse transformer, and wherein the inverse transformer is configured for providing modified and corrected channel signals based on corrected signals provided by the corrector by applying an inverse transformation (Ragot; p. 0114-0116 – inverse FFT).
	As per claim 20, Ragot in view of Nagel discloses the apparatus of claim 1, wherein the apparatus comprises an extractor, and wherein the extractor is configured for providing channel signals comprised by the 20multichannel audio signal (Ragot; p. 0012 - An extraction of spatial information parameters is also carried out in the block 105).
	As per claim 21, Ragot in view of Nagel discloses the apparatus of claim 1, wherein the apparatus is configured to perform steps on combinations of channel signals based on a difference between signals with less precision than on different combinations of signals (Ragot; p. 0026 - In the decoder 200, with reference to FIG. 2, the mono signal is decoded (block 201), and a de-correlator is used (block 202) to produce two versions [circumflex over (M)](n) and [circumflex over (M)]'(n) of the decoded mono signal).
	As per claim 25, Ragot in view of Nagel discloses the apparatus of claim 1, wherein the separator is configured for providing separated signals based on the processed difference signal (Ragot; p. 0026 - In the decoder 200, with reference to FIG. 2, the mono signal is decoded (block 201), and a de-correlator is used (block 202) to produce two versions [circumflex over (M)](n) and [circumflex over (M)]'(n) of the decoded mono signal; see also p. 0204 - 0212).	And, further Nagel teaches wherein the phase adaptor is configured for providing the processed difference signal by modifying a phase of the difference signal (Nagel; p. 0137 - A phase-vocoder processing may be applied within the time-frequency-domain representation of the transient-reduced audio signal 132, such that a signal of increased duration is obtained. For this purpose, interpolated time-frequency-domain coefficients may be obtained. The time-frequency-domain coefficients may then be used to construct a time-domain signal, the temporal duration of which is extended when compared to the original input audio signal, while maintaining the pitch. In other words, the number of signal periods is increased).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ragot to include wherein the phase adaptor is configured for providing the processed difference signal by modifying a phase of the difference signal, as taught by Nagel, so that transients can be preserved in time and frequency stretching with the phase vocoder (Nagel; p. 0200).

As per claim 26, Ragot in view of Nagel discloses the method of claim 22, upon which claim 26 depends. 	And further Nagel teaches providing the processed difference signal by modifying a phase of the difference signal, and providing the separated signals based on the processed difference signal (Nagel; p. 0137 - A phase-vocoder processing may be applied within the time-frequency-domain representation of the transient-reduced audio signal 132, such that a signal of increased duration is obtained. For this purpose, interpolated time-frequency-domain coefficients may be obtained. The time-frequency-domain coefficients may then be used to construct a time-domain signal, the temporal duration of which is extended when compared to the original input audio signal, while maintaining the pitch. In other words, the number of signal periods is increased).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ragot to include providing the processed difference signal by modifying a phase of the difference signal, and providing the separated signals based on the processed difference signal, as taught by Nagel, so that transients can be preserved in time and frequency stretching with the phase vocoder (Nagel; p. 0200).

As per claim 27, Ragot in view of Nagel discloses the method of claim 1, wherein the two channel signals of the plurality of channel signals are represented in a time domain as a corresponding sequence of time domain samples, and wherein the combiner is configured to calculate the sum signal by adding samples from the corresponding sequences of time domain samples from the two channel signals, and to calculate the difference signal by calculating a difference between the samples from the corresponding sequences of time domain samples from the two channel signals, or (Ragot; p. 0028-0038 - Several techniques have been developed for the downmix. This downmix may be carried out in the time or frequency domain. Two types of downmix are generally differentiated: Passive downmix, which corresponds to a direct matrixing of the stereo channels in order to combine them into a single signal; Active (or adaptive) downmix, which includes a control of the energy and/or of the phase in addition to the combination of the two stereo channels).

As per claim 28, Ragot in view of Nagel disclose the apparatus of claim 1, wherein the two channel signals of the plurality of channel signals are represented in a frequency domain as a corresponding sequence of frequency domain samples, and wherein the combiner is configured to calculate the sum signal by adding samples from the corresponding sequences of frequency domain samples from the two channel signals, and to calculate the difference signal by calculating a difference between the samples from the corresponding sequences of frequency domain samples from the two channel signals (Ragot; p. 0028-0038 - Several techniques have been developed for the downmix. This downmix may be carried out in the time or frequency domain. Two types of downmix are generally differentiated: Passive downmix, which corresponds to a direct matrixing of the stereo channels in order to combine them into a single signal; Active (or adaptive) downmix, which includes a control of the energy and/or of the phase in addition to the combination of the two stereo channels).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ragot in view of Nagel and further in view of Vickers (US PG Pub 20100296672).
	As per claim 5, Ragot discloses the apparatus of claim 4, upon which claim 5 depends.	Ragot, however, fails to disclose wherein the transformer is configured for applying a Short Time Fourier Transformation.	Vickers does teach wherein the transformer is configured for applying a Short Time Fourier Transformation (Vickers; p. 0045 - the short-time Fourier transform (STFT) is used, with Fourier transforms being implemented using the fast Fourier transform (FFT)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ragot to include wherein the transformer is configured for applying a Short Time Fourier Transformation, as taught by Vickers, in order to to extract the ambient and direct components using least-squares estimation, Principal Components Analysis (PCA) and other methods (Vickers; p. 0011).
	As per claim 19, Ragot discloses the apparatus of claim 17, upon which claim 19 depends.	Ragot, however, fails to disclose wherein the inverse transformer is configured for applying an inverse Short Time Fourier Transformation. Vickers does teach wherein the inverse transformer is configured for applying an inverse Short Time Fourier Transformation (Vickers; p. 0045 - the short-time Fourier transform (STFT) is used, with Fourier transforms being implemented using the fast Fourier transform (FFT)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ragot to include wherein the inverse transformer is configured for applying an inverse Short Time Fourier Transformation, as taught by Vickers, in order to to extract the ambient and direct components using least-squares estimation, Principal Components Analysis (PCA) and other methods (Vickers; p. 0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art includes:
Groeschel (US PG Pub 20160196831) relates to an audio encoding and decoding system, such as the phase relation between the channels of a multi-channel audio signal and/or the structure of the bitstream of an encoded audio signal (Abstract).	Chen (US PG Pub 20070094031) relates to a high-quality, low-complexity audio time scale modification (TSM) algorithm useful in speeding up or slowing down the playback of an encoded audio signal without changing the pitch or timbre of the audio signal. The TSM algorithm uses a modified synchronized overlap-add (SOLA) algorithm that maintains a roughly constant computational complexity regardless of the TSM speed factor and that performs most of the required SOLA computation using decimated signals, thereby reducing computational complexity by approximately two orders of magnitude (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658